Citation Nr: 1116602	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues concerning entitlement to service connection for diabetes mellitus, type II and a psychiatric disability other than PTSD are the subject of a separate decision.)


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran in this case served on active duty from September 1965 to October 1969; he died in February 2010.  

In April 2010, the Veteran's surviving spouse indicated her desire to be substituted as the appellant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  However, in this case, the Board notes that in October 2010, the United States Court of Appeals for Veterans Claims (Court) allowed the substitution of the Veteran's surviving spouse for the Veteran.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.

The issue of entitlement to service connection for PTSD comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in October 2009.  This matter was originally on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia/Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an October 2009 decision, the Board denied the Veteran's appeal with respect to service connection for PTSD.  The Veteran appealed the Board's decision to the Court.  In a December 2010 Order, the Court granted the parties Joint Motion for Remand (JMR ) and remanded the matter to the Board for compliance with the instructions in the JMR.  The JMR noted that the parties agreed that the Board erred by failing to provide an adequate reasons or bases statement in support of its finding that the medical records do not contain a PTSD diagnosis when in October 2005, VA psychiatrist reviewed the Veteran's chart, examined him, and diagnosed dysthymic disorder and PTSD.  

As noted above, in April 2010, the Veteran's surviving spouse indicated her desire to be substituted as the appellant.  As the Secretary has yet to issue regulations governing the rules and procedures for substitution upon death, in order to afford the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this respect, a remand of the claim is necessary to accord the RO an opportunity to develop and adjudicate the issue pursuant to 38 U.S.C. § 5121A .
   
Accordingly, the case is REMANDED for the following action:

After completing any necessary due process in connection with the appellant's substitution the case should again be reviewed on the basis of the appellant's substitution.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

